Olivee, Chief Judge:.
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It-is hereby stipulated as follows between counsel for plaintiff and the Assistant Attorney General for the United States, concerning the merchandise referred to herein:
1) That as to merchandise involved herein, marked “B” on the invoice and initialed JDM by Customs Examiner J. D. MacFarlane the market value or price, át the time of exportation, at which such or similar merchandise was freely offered for sale to all purchasers in the -principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the invoiced unit prices, packed.
• 2) That at the time of exportation there was no higher foreign value for this merchandise and that the appraisement made under authority of the Presidential proclamation published in T-D 46158 was not applicable to said merchandise, based upon the decisions in RDs 4444 and 4570,
3) That the appeal enumerated above be submitted on this stipulation, being limited to items marked “B” as aforesaid.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for *427the determination of the value of the merchandise represented on the invoice by the items marked “B” and initialed JDM by Examiner J. D. MacFarlane, and that such values were the invoiced unit prices, packed.
Insofar as the appeal relates to all other merchandise it is hereby dismissed.
Judgment will be rendered accordingly.